284 So. 2d 573 (1973)
STATE of Louisiana
v.
Harold FARNER.
No. 53684.
Supreme Court of Louisiana.
October 29, 1973.
Frederick J. King, Jr., King & Gray, New Orleans, for defendant-appellant.
William J. Guste, Jr., Atty. Gen., LeRoy A. Hartley, Asst. Atty. Gen., Woodrow W. Erwin, Dist. Atty., Julian J. Rodrigue, Asst. Dist. Atty., for plaintiff-appellee.
MARCUS, Justice.
The defendant was tried and convicted of distribution of a controlled dangerous substance, marijuana, in violation of R.S. 40:966, subd. A. He was sentenced to serve five years and one day at hard labor.
Although one bill of exceptions was reserved during the course of the trial, it was not perfected. Bills not perfected as required by Articles 844 and 845 C.Cr.P. do not constitute formal bills of exceptions for the purpose of appellate review. In the absence of formal bills of exceptions, we are limited on appeal to a review of the pleadings and proceedings for discoverable error. Article 920 C.Cr.P. State v. Batiste, La., 283 So. 2d 244, handed down September 24, 1973; State v. James, 258 La. 1018, 249 So. 2d 116 (1971). No such patent error appears on the face of this record.
For the reasons assigned, the conviction and sentence are affirmed.